43 F.3d 712
310 U.S.App.D.C. 61
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert A. HOOVER, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD and David R. Hinson,Administrator, Federal Aviation Administration.
No. 94-1318.
United States Court of Appeals, District of Columbia Circuit.
Nov. 3, 1994.

Before:  WILLIAMS, GINSBURG, and ROGERS, Circuit Judges.

JUDGMENT

1
This petition for review was considered on the record from the National Transportation Safety Board and on the briefs and arguments of counsel.  The court is satisfied that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
There is substantial evidence in the administrative record to support the National Transportation Safety Board's conclusion that the Administrator proved by a preponderance of the evidence that the petitioner's license was properly revoked under 49 U.S.C. Sec. 44709(b)(1)(2) and 14 C.F.R. Sec. 67.15.  Therefore, it is


3
ORDERED and ADJUDGED that the petition for review be DENIED substantially for the reasons set out in the Board's Order and Opinion No. EA-4094 of February 18, 1994.


4
The Clerk is directed to withhold insurance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.


5
PER CURIAM.